DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 through 20 directed to an invention non-elected without traverse.  Accordingly, claims 11 through 20 have been cancelled. 
 Allowable Subject Matter
Claims 1, 2, 3, 4, 5, 9, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not: 
 An electronic device, comprising: a substrate; a light emitting diode bonded to the substrate through a solder alloy;  wherein the first layer and the second layer comprise gold, a content of gold in the first layer is greater than a content of gold in the solder alloy, and the content of gold in the solder alloy is greater than a content of gold in the second layer, wherein the first layer and the second layer comprise tin, a content of tin in the second layer is greater than a content of tin in the solder alloy, and the content of tin in the solder alloy is greater than a content of tin in the first layer.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                
/BRADLEY SMITH/Primary Examiner, Art Unit 2817